Citation Nr: 0839444	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  94-39 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his physician


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel
INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1993 rating 
decision in which the San Juan, the Commonwealth of Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA), among other things, denied service connection 
for an acquired psychiatric disorder to include PTSD. The 
veteran appealed and by decision of September 1996, the Board 
denied his claim. Thereafter, the veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court). 
By Order of the Court dated September 4, 1997, the Court 
granted the veteran's motion to vacate the Board's September 
1996 decision and remand the case to the Board for further 
proceedings.

By decision of April 1998, the Board remanded the veteran's 
claim to the RO for additional action including affording the 
veteran a hearing before a member of the Board at the RO, an 
additional VA psychiatric examination, and consideration of 
recent changes in the law concerning the evaluation of 
psychiatric disorders including, in particular, the holding 
of the Court in Cohen v. Brown, 10 Vet. App. 128 (1997). The 
veteran was subsequently scheduled for another hearing at the 
RO before a VA hearing officer; but he canceled that hearing.

By decision of August 1999, the Board remanded the case to 
afford the veteran a hearing at the RO before a member of the 
Board, as previously requested by the veteran. In a statement 
dated August 24, 1999, the veteran indicated that he did not 
want a hearing before a member of the Board; he requested 
that his claims folder be returned to the Board for a final 
decision.

On March 30, 2001, the Board again denied service connection 
for an acquired psychiatric disorder to include PTSD. The 
veteran appealed the Board's decision to the Court. In an 
August 2002 order, the Court granted the veteran's motion to 
vacate the Board's March 2001 decision and remand the case to 
the Board for further proceedings.  The Board then remanded 
the case, in June 2003, for additional development.

In January 2005, the Board sought the opinion of an 
independent medical specialist in psychiatry. The opinion was 
received and the case is again denied by the Board in a 
November 2005 decision.  At time, the Board found that the 
opinion of the independent medical specialist was to the 
effect that a relationship between the veteran's anxiety 
disorder and service had not been established.  In September 
2007, that part of the decision was reversed by the Court in 
that it was found that the independent medical specialist 
opinion was equivocal.  The Court remanded the matter for 
further adjudication of the issue and to determine whether 
the provisions of 38 U.S.C.A. § 5107(b) are for application.  

In July 2008, a second opinion was obtained and the case is 
again before the Board for appellate review.


FINDINGS OF FACT

1.	PTSD is not currently demonstrated.  

2.	An anxiety disorder was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was neither 
incurred in nor aggravated by service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f). (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in August 2003, October 2003, August 
2007, and October 2007, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide. In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim[s] was[were] 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The August and October 2007 letters provided the veteran 
with all appropriate notifications.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. §§ 1110, 1131. If a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection. 38 C.F.R. § 3.303(b).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304 (f).

The veteran is seeking service connection for PTSD, which he 
believes was caused by his service in Vietnam.  Review of the 
record shows that the veteran served in Vietnam from 
September 1968 to December 1968 and that his service records 
showed his military occupational specialty during that time 
to be that of a rifleman and assistant gunner.  A letter 
regarding the circumstances of the veteran's service was sent 
to the U.S. Armed Services Center for Research of Unit 
Records. In February 1999, that facility responded with 
information indicating that the unit to which the veteran was 
attached while in Vietnam was attacked by mortar rounds and 
recoilless rifle fire during his time in Vietnam. Thus, the 
Board finds that the veteran did engage in combat with the 
enemy while serving in Vietnam. Therefore, his lay statements 
alone are sufficient to establish the occurrence of a 
recognizable stressor upon which the diagnosis of PTSD may be 
based. West v. Brown, 7 Vet. App. 70 (1994). Therefore, if 
the diagnosis of PTSD due to the in-service stressors can be 
clinically confirmed in the record, service connection could 
be appropriate. Cohen v. Brown, 10 Vet. App. 128 153 (1997).

Review of the evidence of records shows that the service 
medical records are negative for complaints or manifestations 
of any psychiatric disorder. At the time of separation from 
active duty, psychiatric clinical evaluation was normal. 
Medical evidence of record following the veteran's discharge 
from service includes a general medical examination conducted 
by VA in May 1979 primarily for a disability unrelated to 
this appeal. At that time, on psychiatric evaluation it was 
noted that the veteran had no history of war nightmares or 
features of a psychiatric disorder. No diagnosis of a 
psychiatric disorder was made at that time.

Medical records of treatment from a private physician; dated 
from August 1991 to June 1993 show that the veteran was first 
seen for a syncopal episode and later prescribed the 
medication Xanax.

In a reported dated in February 1993, the veteran's private 
psychiatrist indicated that he had treated the veteran for 
one year. It was reported that the veteran had worked as an 
intermediate school teacher until 1991 when he had an 
accident and was diagnosed with a probable convulsive 
disorder. After that trauma, the veteran began having 
symptomatology that included insomnia, nightmares, headaches 
and irritability. He was evaluated by another psychiatrist 
who rendered a diagnosis of generalized anxiety disorder. 
During this evaluation it was noted that the veteran's 
nightmares were of memories experienced while the veteran was 
in Vietnam. The veteran dreamt of being alone in the barracks 
when he was attacked by Vietnamese. He related that he had 
been left alone in the company when others had gone to the 
front lines because of his difficulty with the English 
language. The examiner described additional symptomatology 
and rendered diagnoses of PTSD, generalized anxiety reaction 
and passive-aggressive personality. The private examiner 
attributed the PTSD to service.

An examination was conducted by VA in June 1993 for the 
purpose of determining whether or not the veteran met the 
diagnosis of PTSD. The examiner reviewed the veteran's 
military history, including the fact that the veteran was 
never actually involved in active combat because of his 
inability to understand the English language. The veteran 
described the incident when he was left alone in the barracks 
and the base was attacked, causing the veteran a great deal 
of fear. He had not complained about this memory until 
recently. It was noted that the veteran had returned to 
Puerto Rico and, while working as a plumber, obtained a 
bachelor science degree and started working as a teacher. The 
examiner believed it noteworthy that the veteran's 
symptomatology had only begone approximately one year earlier 
when he had apparently fainted while in a classroom. It was 
believed that he had a seizure disorder, but after undergoing 
numerous tests no definite diagnosis was made. At about the 
same time, the veteran began to develop recurrent memories 
about his experiences in Vietnam. He complained of being 
fearful most of the time and of irritability and diminished 
frustration tolerance. Mental status evaluation showed vague 
symptoms of anxiety as well as diminished sleep at night with 
recurrent nightmares at times. The diagnosis was anxiety 
disorder, not otherwise specified and strong passive- 
dependent personality features. The examiner did not find 
symptomatology to meet the diagnostic criteria for PTSD.

VA outpatient treatment records dated in 1993 and 1994 show 
that the veteran was treated for anxiety. In a June 1994 
statement, a private physician indicated that the veteran was 
not able to work as a teacher and should be continued on 
psychiatric treatment. The diagnosis was generalized anxiety 
disorder. A July 1994 psychological evaluation shows a 
psychodiagnostic impression of "express reaction to combat 
and war."

The veteran testified at a hearing at the RO in July 1994. He 
testified regarding the symptoms of his psychiatric disorder 
and gave details regarding his service in Vietnam. He 
recounted his experience of being left alone in a barracks, 
because of an inability to speak English, and was fearful of 
having his throat cut by Viet Cong infiltrators.

An examination was conducted by a board of VA psychiatrists 
in August 1995. At that time the board noted that they had 
carefully examined the previous evidence of record, including 
the hearing transcript from the July 1994 hearing. The 
diagnoses were anxiety disorder, NOS, very mild, and strong 
passive dependent personality traits. It was the unanimous 
opinion of the board that there was no evidence in the 
history or in evaluation for a diagnosis of PTSD.

Treatment records and evaluations from 1996 through 1999 by 
both private and VA physicians have been received and 
reviewed. These records consistently show that the veteran's 
private physicians have included PTSD among the diagnoses 
listed for the veteran's psychiatric disorders, while VA 
psychiatrists have indicated that they do not find 
symptomatology supporting a confirmed diagnosis of PTSD. 
Similar findings are shown on evaluations given in 2003, 
where in August of that year, the veteran's private physician 
shows a diagnosis of PTSD, while a VA compensation 
examination performed by two psychiatrists in September found 
that no PTSD symptoms and no definite traumatic stressor were 
identified, nor was a link established between a stressor and 
the signs and symptoms of the veteran's disorder, which was 
established as an anxiety disorder. Further, the board found 
that the onset of the veteran's anxiety disorder was after 
the incident in school in 1991, and not related to service. 
In an examination report dated in January 2004, a private 
physician diagnosed the veteran as having PTSD that was 
related to the veteran's service in Vietnam.  In a September 
2005 statement, another of the veteran's private physicians 
rendered an opinion that, after review of the veteran's 
medical history, the veteran had been suffering from PTSD as 
a consequence of his military service in Vietnam.

Pursuant to 38 C.F.R. § 20.901(d), the Board requested that 
the veteran's claims file be reviewed by an expert in 
psychiatry who was asked to render opinions with respect to 
the correct diagnosis of all acquired psychiatric disorders 
present and, whether it was at least as likely as not that 
any acquired psychiatric disorder identified was causally or 
etiologically related to the veteran's military service, 
versus other causes such as the April 1991 teaching incident. 
In July 2005, the independent medical expert responded that, 
after reviewing this complex case, it was clear that the 
veteran had reported symptoms suggestive of PTSD, but had not 
clearly voiced as a complaint a felling of intense fear, 
helplessness or horror sufficiently to meet the criteria for 
a diagnosis of PTSD. In addition, it was noted that the 
medical literature and peer reviewed scientific journals 
reported the delayed onset of PTSD following a stressor as 
being as long as 2 to 4 years, rather than the time period 
reported by the veteran of over 20 years. It was commented 
that, while this longer time period had been reported, such 
instances were extremely uncommon. Therefore, the expert 
stated that he agreed with the diagnoses of anxiety disorder 
NOS and generalized anxiety disorder. The expert concluded 
that, in his opinion, it was as likely as not that the 
psychiatric condition as documented in the file was not 
related to his military service.  The court determined that 
this opinion was equivocal regarding the possibility of a 
relationship between the veteran's psychiatric disorder and 
service.  

Following the most recent remand by the Court, the Board 
again obtained an opinion by an additional expert in 
psychiatry.  Although the veteran's representative has argued 
that an additional opinion should not have been obtained 
because this would amount to the Board undertaking additional 
development for the sole purpose of obtaining evidence 
against the claim, it was considered necessary due to the 
conflicting medical opinions of record.  See Cousino v. 
Derwinski, 1 Vet. App. 536 (1991).  The veteran's medical 
records were again reviewed and, a July 2008 opinion was 
rendered.  The expert stated that, in his opinion, the 
probability of the veteran suffering from PTSD was extremely 
low and far less than 50 percent probable.  The examiner 
stated that any trauma related symptoms were more likely to 
be related to the veteran's 1991 vocational issues.  
Regarding the diagnoses of anxiety disorder NOS and 
generalized anxiety disorder, the examiner stated that 
neither condition was service connected, with the probability 
of a relationship with service being far below 50 percent.  
Finally, the expert explained why there exists such 
disagreement between the private psychiatrists who diagnosed 
PTSD and the VA psychiatrists who did not.  It was stated 
that the format of the evaluation was different in that in 
the purely clinical setting of a private practice self-
reporting by the patient was the primary method of 
information gathering, where this was only a part of the 
process with evaluations for disability determinations.  
Thus, the goal of the processes were different.  The second 
factor involved clinical expertise, with the expert stating 
that those not trained in PTSD, or for whom experience was 
limited, might diagnose the condition more readily, without 
necessarily following the diagnostic criteria.  A final 
factor was that the veteran himself might present differently 
in different settings.  

In response to the Independent Medical Opinion sought, a 
review of that opinion was sought and provided through the 
appellant's representative.  The October 2008 opinion takes 
issue with the IME opinion, and concludes that there is a 
basis upon which to diagnose PTSD and conclude it is related 
to service.  It is asserted that the VA examinations had some 
bias in view of personnel involved.  It is also asserted that 
the IME put too much emphasis on the VA reports and 
undervalued the private examiners' views.  While a stressor 
could not be verified, it is noted that the Board has 
accepted that appellant had combat with the enemy in view of 
the fact his unit was attacked.  Thus, it is argued that the 
failure of the VA to diagnosis PTSD is based on faulty 
evidence.

As noted above, there is a conflict in the clinical evidence 
in this case.  The veteran's private physicians basically 
rendered medical opinions that PTSD that was related to 
service should be included among the veteran's diagnoses. The 
VA physicians uniformly stated that the veteran had not met 
the criteria for a diagnosis of PTSD and that the correct 
diagnosis was that of a generalized anxiety disorder or an 
anxiety disorder NOS, which were not related to service.  The 
Board, therefore, sought the opinion of a completely 
independent expert in psychiatry. That opinion was, however, 
considered by the Court to be equivocal and the case was 
returned for additional development.  The Board then 
requested a second expert to review the record and render an 
opinion regarding the possibility of a relationship between 
the veteran's psychiatric disorder and service.  The Board 
finds that there is nothing equivocal about this medical 
opinion.  Moreover, it is the most persuasive of record.  Not 
only did the expert render an opinion that conclusively 
stated that there was much less than a fifty percent 
probability of a relationship with service, but he gave very 
specific details regarding why there could be such a variance 
in the diagnoses.  Although it is noted that the psychiatrist 
who evaluated the veteran in January 2004 worked for many 
years at a VA medical facility, lack of experience in 
diagnosing PTSD is but one of the reasons given by the 2008 
medical expert as a reason for the variance in diagnoses.  
The remaining reasons appear valid to the Board and render 
the opinion very credible.  

The most recent opinion submitted through the appellant's 
representative has also been reviewed.  The Board remains 
more persuaded by the Independent Medical Opinions that have 
been received.  They are based on a total review of the 
evidence without any interest in the veteran's case.  The 
private diagnoses of PTSD are based primarily on symptoms 
reported to the veteran's private physicians that are not 
confirmed or identified on testing otherwise conducted.  
Thus, it is concluded that the more persuasive opinions in 
this case are those offered by the independent reviewers, 
based on a complete review of the record, including all the 
private opinions but the last one.  For the foregoing 
reasons, the Board finds that the evidence is not so evenly 
balanced as to raise a reasonable doubt.  The preponderance 
of the objective medical evidence is against the claim, thus 
the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  




ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


